Moore, J.
(dissenting). On January 25, 1923, the board of health of the city of Lansing passed the following resolution:
“That all school children, teachers and janitors not already vaccinated be excluded from the public schools of Lansing until such time as in the opinion of the board of health the danger from further spread of smallpox has passed.”
On January 30, 1923, the board of education of the city of Lansing adopted the following resolution:
*402“Whereas, the work of the schools of the city of Lansing has been seriously interrupted during the past month, and
“Whereas, large numbers of children have been vaccinated, and
_ “Whereas, there is no epidemic of smallpox in this city, there being only 17 cases at present;
“Therefore be it resolved by the board of education of the city of Lansing that all principals of schools in the city be instructed to admit any child to school who has not had smallpox recently, or who has not been living in a family having smallpox, or who is not quarantined and who in his or her judgment is in good health and has not been exposed to smallpox.
“This resolution is passed in the. interests of the schools and for the purpose of enforcing proper school law and having in school all children who ought legally to be in attendance.”
The return of the school board shows there had been no case of smallpox in 19 of the 22 public schools of the city. The answer also contains the following statement:
“And further answering, said respondents say that the city of Lansing is a city with a population of approximately seventy thousand persons and that there were and are approximately eleven thousand children of school age in attendance in the public schools within said city; and respondents deny that in view of the population of said city and the number of children of school age therein, that the number of cases of smallpox as alleged in said petition as having existed or existing within said city, has created an epidemic of smallpox therein and say that no epidemic of smallpox has existed or does exist which warrants or authorizes the order of the board of health referred to in said petition undertaking to generally exclude from attendance in the public schools of children who have not been vaccinated for smallpox.”
The answer further states that there are approximately 1,500 unvaccinated children of school age in the city of Lansing. It may or may not be of interest *403that the president of the school board, which makes the return, is one of the leading physicians in Lansing. The answer of the school board was verified and no plea thereto was made so that it may be said the answer should be taken as true (3 Comp. Laws 1915, § 13440).
It may be pertinent at the outset to inquire what is an epidemic as related to disease. Webster’s Dictionary says it is “a disease, which spreading widely, attacks many persons at the same time.” Could 17 cases of smallpox, duly quarantined, in a city of'70,000 people, be said to be within the definition of an epidemic?
The legislature has spoken upon the subject of smallpox and what should be done when it appears. Commencing with section 5075, 1 Comp. Laws 1915, nearly three pages are devoted to the subject of what shall be done when the disease appears. Provision is made for removal to hospitals, for isolation, for quarantine. Section 5091, 1 Comp. Laws 1915, tells what shall be the duty of the health officer. Nowhere is fit suggested in any of these provisions that all school children must be vaccinated and that if they are not they may be excluded from the public schools though they are in good health and have not been exposed to the smallpox.
Justice Fellows is quite right in saying of the decisions of the courts that they are not all in accord and in some instances are not reconcilable. I think he is wrong in concluding that the case of Mathews v. Kalamazoo Board of Education, 127 Mich. 530 (54 L. R. A. 736), foreshadowed the result reached in his opinion. So far as that opinion is applicable to the instant case we think it justifies the action of the school board in declining to exclude unvaecinated children from the public schools. The prevailing opinion in that case undertook to show, and we think *404did show, that the parent was under obligation to send his child of school age to the public school and that the practical effect of the action of the school board in that case would be to compel vaccination. In the instant case if the resolution of the board of health is to control then the child must be debarred from attending school unless vaccinated, even though the parent may have religious scruples against vaccination, and though a very large number of people of excellent judgment object to the introduction of vaccine virus into the bodies of healthy children, and though the school board, which is undoubtedly in touch with local conditions, is of the opinion there was no occasion for the order of the board of health and, if we may take judicial cognizance of the conditions in Lansing, the sequel has shown that the board of education was right and the board of health was unnecessarily disturbed.
The case of Duffield v. School District, 162 Pa. 476 (29 Atl. 476, 25 L. R. A. 152), cited in the opinion of Justice Fellows, was quoted from at length in the minority opinion in Mathews v. Board, of Education, supra, but this court declined to follow it and the line of cases of which it is a type. On the contrary the court quoted with approval from Potts v. Breen, 167 Ill. 67 (47 N. E. 81, 39 L. R. A. 152, 59 Am. St. Rep. 262), and from State, ex rel. Adams, v. Burdge, 95 Wis. 390 (70 N. W. 347, 37 L. R. A. 157, 60 Am. St. Rep. 123). To these cases should be added the case of the People, ex rel. Jenkins, v. Board of Education, 234 Ill. 422 (84 N. E. 1046, 17 L. R. A. [N. S.] 709. 14 Ann. Cas. 943).
As has already appeared the legislature has spoken as to what may be done in cases of smallpox. If it should decide that in addition to the power now conferred upon boards of health they should also have the power to exclude all unvaccinated children from the *405public schools it will undoubtedly say so. Until that is done the board of public health may not act as it has attempted to do here. See Rock v. Carney, 216 Mich. 280 (22 A. L. R. 1178).
We think the writ was improperly issued and should be dismissed. The case is one of public interest and no costs should follow.
Bird and Sharpe, JJ., concurred with Moore, J.